Title: Peter B. Porter to Thomas Jefferson, 25 January 1811
From: Porter, Peter B.
To: Jefferson, Thomas


          
            Washington Jany. 25. 1811.
          
           The enclosed is a specimen of an inexhaustible bed of Gypsum, lately discovered in Camillus, county of Onondaga & state of N. York—within 8 miles of the great Salt-Springs, and adjoining the great line of Canal by which it is proposed to connect the Lakes with the Hudson.
           Doct. Mitchel has procured it to be analised in Paris, and it is found to correspond exactly with the Gypsum of Mount Blanc. See N. York, Medical Repository of Summer 1810. for Analysis.
          
            P. B.
            Porter
        